                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV 6DQWH 7\TXDQ %DOODUG                                             'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

    &20(6 12: 'HZD\QH / 6PLWK 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU
PRGLILFDWLRQ RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI 6DQWH 7\TXDQ %DOODUG ZKR XSRQ DQ HDUOLHU SOHD
RI JXLOW\ WR &RQVSLUDF\ WR 'LVWULEXWH DQG 3RVVHVV :LWK ,QWHQW WR 'LVWULEXWH  *UDPV RU 0RUH RI &RFDLQH
%DVH &UDFN LQ YLRODWLRQ RI  86&   ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86
'LVWULFW -XGJH RQ 0D\   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV
IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D
SHULRG RI  \HDUV 8SRQ D PRWLRQ RI WKH GHIHQGDQW SXUVXDQW WR  86&  F WKH GHIHQGDQW¶V
VHQWHQFH ZDV UHGXFHG WR  PRQWKV RQ 0D\  

    %DOODUG ZDV UHOHDVHG IURP FXVWRG\ RQ 0D\   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG UHOHDVH
FRPPHQFHG 2Q -XQH   D 9LRODWLRQ 5HSRUW ZDV VXEPLWWHG DGYLVLQJ WKDW WKH GHIHQGDQW WHVWHG SRVLWLYH
IRU PDULMXDQD 7KH GHIHQGDQW ZDV YHUEDOO\ UHSULPDQGHG FRXQVHOHG DERXW KLV DFWLRQV DQG UHIHUUHG WR
RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW 7KH FRXUW DJUHHG WR FRQWLQXH VXSHUYLVLRQ

  5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

    'XULQJ D KRPH LQVSHFWLRQ RQ )HEUXDU\   WKH GHIHQGDQW WHVWHG SRVLWLYH IRU FRFDLQH DQG PDULMXDQD
YLD LQVWDQW XULQH VFUHHQ %DOODUG DGPLWWHG WR XVLQJ WKHVH LOOHJDO VXEVWDQFHV DQG KH VLJQHG DQ DGPLVVLRQ RI
GUXJ XVH IRUP $V D VDQFWLRQ IRU WKLV YLRODWLRQ WKH SUREDWLRQ RIILFH LV UHFRPPHQGLQJ WKDW KH EH SODFHG RQ
 GD\V FXUIHZ ZLWK HOHFWURQLF PRQLWRULQJ $GGLWLRQDOO\ KH ZDV LQVWUXFWHG WR DWWHQG ZHHNO\ RXWSDWLHQW
VXEVWDQFH DEXVH WUHDWPHQW 7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ
RI VXSHUYLVLRQ

   35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

       7KH GHIHQGDQW VKDOO DGKHUH WR D FXUIHZ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU D SHULRG QRW WR H[FHHG
        FRQVHFXWLYH GD\V 7KH GHIHQGDQW LV UHVWULFWHG WR WKHLU UHVLGHQFH GXULQJ WKH FXUIHZ KRXUV 7KH
       GHIHQGDQW VKDOO VXEPLW WR WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR )UHTXHQF\ PRQLWRULQJ DQG
       DELGH E\ DOO SURJUDP UHTXLUHPHQWV LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

       ([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
6DQWH 7\TXDQ %DOODUG
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 

5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V 'ZD\QH . %HQILHOG                            V 'HZD\QH / 6PLWK
'ZD\QH . %HQILHOG                                'HZD\QH / 6PLWK
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   6RXWK (YDQV 6WUHHW 5P 
                                                  *UHHQYLOOH 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q )HEUXDU\  

                                     25'(5 2) 7+( &2857

                                 21st
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB              February
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
